EXHIBIT 10.64

CONFIDENTIAL

EXECUTION COPY

FORBEARANCE AGREEMENT TO

CREDIT AGREEMENT

This FORBEARANCE AGREEMENT TO CREDIT AGREEMENT (this “Agreement”) is entered
into as of November 14, 2008, by and among MAGNACHIP SEMICONDUCTOR S.A., a
société anonyme, organized and existing under the laws of the Grand Duchy of
Luxembourg, having its registered office at 10, rue de Vianden, L-2680
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg Register
of commerce and companies under the number B 97,483 (“MagnaChip S.A.”),
MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware corporation (“MagnaChip
Finance” and collectively with MagnaChip S.A., “Borrowers”), MAGNACHIP
SEMICONDUCTOR LLC, a Delaware limited liability company (“Holdings”), the
Subsidiary Guarantors listed on the signature pages hereto (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Section 1) (together with the Borrowers and Holdings, the “Loan Parties”),
the financial institutions party hereto as Lenders under the Credit Agreement
(as hereinafter defined) (collectively, the “Lenders”), and UBS AG, STAMFORD
BRANCH (the “Agent”), as Administrative Agent and Collateral Agent.

RECITALS

A. Borrowers, Loan Parties, Agent, Lenders, UBS Securities LLC, as Lead
Arranger, as Documentation Agent and as Syndication Agent, UBS Loan Finance LLC,
as Swingline Lender, and Korea Exchange Bank, as Issuing Bank, are parties to
that certain Credit Agreement, dated as of December 23, 2004 (as has been or may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which, among other things, Lenders
agreed, subject to the terms and conditions set forth in the Credit Agreement,
to make certain loans and other financial accommodations to Borrowers.

B. As of the date hereof, the Event of Default identified as the “Current
Default” on Exhibit A hereto has occurred and is continuing (the “Current
Default”) and the Event of Default identified as the “Anticipated Default” on
Exhibit A hereto is expected to occur prior to the expiration of the Forbearance
Period (the “Anticipated Default,” and together with the Current Default, the
“Specified Defaults”).

C. Borrowers have requested that during the Forbearance Period, Agent and
Lenders (sometimes referred to herein individually as a “Lender Party,” and
collectively as the “Lender Parties”) agree to forbear from exercising certain
of their default-related rights and remedies against Borrowers and the other
Loan Parties with respect to the Specified Defaults, and that Revolving Lenders
and Issuing Bank continue to make Credit Extensions to Borrowers, during which
Forbearance Period Borrowers, with the assistance of their advisors, will seek
to effectuate a financial restructuring (the “Restructuring”), one element of
which could be repayment in full in cash of the Obligations from the proceeds of
any or all of a replacement senior secured credit facility and/or additional
subordinated debt financing (the “Refinancing”), each notwithstanding the
existence of the Specified Defaults and subject to the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

D. Subject to the terms and conditions set forth herein, (i) the Lender Parties
have agreed to temporarily forbear from exercising certain of their
default-related rights and remedies against Borrowers and the other Loan Parties
with respect to the Specified Defaults and (ii) Revolving Lenders and Issuing
Bank have agreed, solely upon the occurrence of the Credit Extension Effective
Date (and subject to there not occurring a Forbearance Default), to continue
making Credit Extensions to Borrowers.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions

(a) As used herein, including the preamble and the recitals hereto, the
following terms shall have the respective meanings set forth below:

“Agent” shall have the meaning assigned to such term in the preamble hereto.

“Agent Financial Advisor” shall have the meaning assigned to such term in
Section 4(c).

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Anticipated Default” shall have the meaning assigned to such term in the
recitals hereto.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Claims” shall have the meaning assigned to such term in Section 5(a).

“Collateral Representative” shall have the meaning assigned to such term in
Section 7.

“Company Financial Advisors” shall have the meaning assigned to such term in
Section 4(a)(ii).

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Credit Extension Effective Date” shall mean the date on which all conditions
precedent set forth in Section 19 shall have been met or waived by the Agent, in
either case as determined by the Agent in its sole discretion

“Current Default” shall have the meaning assigned to such term in the recitals
hereto.

“Engagement Letter” shall have the meaning assigned to such term in
Section 4(c).

“Forbearance Default” shall mean (a) the occurrence of any Event of Default
other than the Specified Defaults, (b) the failure of either Borrower or any
other Loan Party to timely comply with any term, condition, or covenant set
forth in this Agreement, (c) the failure of any representation or warranty made
by either Borrower or any other Loan Party under or in connection with this
Agreement to be true and complete as of the date when made or any other breach
of any such representation or warranty, (d) the occurrence of any creditor of a
Borrower or any other Loan Party (including, without limitation, trade creditors
and senior and subordinated secured and unsecured creditors) taking any action
whatsoever against a Borrower, any other Loan Party, the Collateral, the Other
Collateral or any other property or assets of any Loan Party (including, without
limitation, acceleration of indebtedness), (e) any occurrence, event or change
in facts or circumstances occurring on or after the Forbearance Effective Date
that would have a Material Adverse Effect on either Borrower or any other Loan
Party, or their financial condition,

 

2



--------------------------------------------------------------------------------

business, prospects or assets, (f) the invalidity, unenforceability or
illegality of any provision or obligation under this Agreement in any
jurisdiction, or (g) the failure of the Credit Extension Effective Date to occur
by 5:00 p.m. (Korea time) on November 17, 2008.

“Forbearance Effective Date” shall mean the date on which all conditions
precedent set forth in Section 18 shall have been met or waived by the Agent, in
either case as determined by the Agent in its sole discretion.

“Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending on the earlier to occur of (the occurrence of clause
(a) or (b), a “Termination Event”): (a) a Forbearance Default and
(b) December 10, 2008.

“Group Perfection Certificate” shall mean a certificate dated as of the
Forbearance Effective Date in the form attached hereto as Exhibit B or any other
form approved by the Agent, as the same shall be supplemented from time to time.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Lender Party” or “Lender Parties” shall have the meaning assigned to such term
in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

“Loan Parties” shall have the meaning assigned to such term in the preamble
hereto.

“Material Adverse Effect” shall mean a (a) material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, of either Borrower, Holdings or any of their respective Subsidiaries;
(b) material impairment of the ability of any Loan Party to perform any of its
obligations under any Loan Document; (c) material impairment of the rights of or
benefits or remedies available to the Lenders, Agent or any Collateral
Representative under any Loan Document; or (d) material adverse effect on the
Collateral or the Liens in favor of the Collateral Agent or any other Collateral
Representative (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

“Other Collateral” shall have the meaning assigned to such term in Section 2(b).

“Refinancing” shall have the meaning assigned to such term in the recitals
hereto.

“Releasees” shall have the meaning assigned to such term in Section 5(a).

“Releasors” shall have the meaning assigned to such term in Section 5(a).

“Representatives” shall mean Agent’s employees, agents, representatives,
advisors, consultants and financing sources (including Agent Financial Advisor
and any investment banker, financial advisor, accountant, legal counsel,
advisor, appraiser, consultant, agent, representative or expert retained by or
acting on behalf Agent).

“Restructuring” shall have the meaning assigned to such term in the recitals
hereto.

“Signing Lenders” shall mean the Lenders that have executed this Agreement on or
before the Forbearance Effective Date.

 

3



--------------------------------------------------------------------------------

“Specified Defaults” shall have the meaning assigned to such term in the
recitals hereto.

“Termination Event” shall have the meaning assigned to such term in the
definition of “Forbearance Period.”

(b) Unless otherwise defined above or elsewhere in this Agreement, capitalized
terms used herein shall have the meanings ascribed to them in the Credit
Agreement.

SECTION 2. Confirmation by Borrowers of Obligations and Specified Defaults.

(a) Each Borrower and each other Loan Party acknowledges and agrees that as of
November 14, 2008, the aggregate principal balance of the outstanding
Obligations under the Credit Agreement is at least $98,377,273.71, and that the
respective principal balances of the various Loans and LC Exposure as of such
date were not less than the following:

 

Revolving Loans (excluding LC Exposure)

   $ 92,000,000.00

LC Exposure

   $ 6,377,273.71

The foregoing amounts do not include interest, fees, expenses and other amounts
which are chargeable or otherwise reimbursable under the Credit Agreement and
the other Loan Documents. All of the Obligations, including those set forth
above, are currently due and payable, and none of Borrowers or the other Loan
Parties have any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations.

(b) Each Borrower and each other Loan Party acknowledges and agrees that
(i) each of the Specified Defaults constitutes a material Event of Default that
has occurred and is continuing as of the date hereof or is expected to occur
during the Forbearance Period, as the case may be, (ii) the Current Default has
not been cured as of the date hereof and the Anticipated Default will not be
cured during the Forbearance Period, and (iii) except for the Specified
Defaults, no other Events of Default have occurred and are continuing as of the
date hereof, or are expected to occur during the Forbearance Period, as the case
may be. Prior to the effectiveness of this Agreement, the Current Default (and
the Anticipated Default upon its occurrence): (i) relieves the Lender Parties
from any obligation to extend any Loan or provide other financial accommodations
under the Credit Agreement or other Loan Documents, and (ii) permits the Lender
Parties to, among other things, (A) suspend or terminate any commitment to
provide Loans or make other extensions of credit under any or all of the Credit
Agreement and the other Loan Documents, (B) accelerate all or any portion of the
Obligations, (C) charge the Default Rate with respect to any and all of the
Obligations and terminate Borrowers’ ability to obtain or maintain Eurodollar
Borrowings, (D) commence any legal or other action to collect any or all of the
Obligations from Borrowers, any other Loan Party and/or any Collateral or any
other property as to which any other Person granted any or all of the Lender
Parties a security interest therein as security for the Obligations or any
guaranty thereof (collectively, the “Other Collateral”), (E) foreclose or
otherwise realize on any or all of the Collateral and Other Collateral, and/or
appropriate, set-off and apply to the payment of any or all of the Obligations,
any or all of the Collateral and Other Collateral, and/or (F) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, the other Loan Documents or
applicable law.

SECTION 3. Forbearance; Forbearance Default Rights and Remedies.

 

4



--------------------------------------------------------------------------------

(a) Effective as of the Forbearance Effective Date, each of the Lender Parties
agrees that until the expiration or termination of the Forbearance Period, it
will temporarily forbear from exercising its default-related rights and remedies
against Borrowers or any other Loan Party solely with respect to the Specified
Defaults; provided, however, (i) except as expressly provided for in this
Agreement, the Lender Parties shall have no obligation to make any further Loans
or other Credit Extensions to Borrowers or any other Loan Party, (ii) except
after satisfaction (or waiver by the Agent in its sole discretion) of the
conditions precedent in Section 19 and the occurrence of the Credit Extension
Effective Date and then only prior to the occurrence of any Forbearance Default
or any other expiration or termination of the Forbearance Period, Borrowers
shall not be entitled to make any request for Eurodollar Borrowings or elect to
have any Loans converted into or be continued Eurodollar Borrowings,
(iii) Borrowers and each other Loan Party shall comply with all limitations,
restrictions or prohibitions that would otherwise be effective or applicable
under the Credit Agreement or any of the other Loan Documents during the
continuance of any Event of Default, including, without limitation, any
limitations, restrictions or prohibitions against payments by (A) Borrowers or
any other Loan Party, (B) any Affiliate of Borrowers or any other Loan Party,
(C) any direct or indirect owner of an equity interest in the Borrowers, any
other Loan Party or any Affiliate of any of the foregoing, (iv) nothing herein
shall restrict, impair or otherwise affect any Lender Party’s rights and
remedies under any agreements (including, without limitation, the Senior
Subordinated Notes, the Senior Secured Notes and the Intercreditor Agreement)
containing subordination or other provisions in favor of any or all of the
Lender Parties (including, without limitation, any rights or remedies available
to the Lender Parties as a result of the occurrence or continuation of any
Specified Default (such as the right to issue a Payment Blockage Notice under
(and as defined in) the Senior Subordinated Notes Indenture)) or amend or modify
any provision thereof, (v) nothing herein shall restrict, impair or otherwise
affect Agent’s right to file, record, publish or deliver a notice of default or
document of similar effect under any state foreclosure law, and (vi) nothing
herein shall restrict, impair or otherwise affect Agent’s or any Collateral
Representative’s right to file, record, publish or deliver any notice, filing,
statement or any other document under any Loan Document (including, without
limitation, this Agreement) or laws of any jurisdiction in connection with the
creation, attachment, protection, preservation and/or perfection of any Liens of
Agent or any Collateral Representative on any of the Collateral or Other
Collateral. Any Forbearance Default shall constitute an immediate Event of
Default under the Credit Agreement and the other Loan Documents.

(b) Upon the occurrence of a Termination Event, the agreement of the Lender
Parties hereunder to forbear from exercising their respective default-related
rights and remedies shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which each Borrower
and each other Loan Party hereby waives. Each Borrower and each other Loan Party
agrees that any or all of the Lender Parties may at any time thereafter proceed
to exercise any and all of their respective rights and remedies under any or all
of the Credit Agreement, any other Loan Document and/or applicable law,
including, without limitation, their respective rights and remedies with respect
to the Specified Defaults. Without limiting the generality of the foregoing,
upon the occurrence of a Termination Event, the Lender Parties may, in their
sole discretion and without the requirement of any demand, presentment, protest,
or notice of any kind, (i) suspend or terminate any commitment to provide Loans
or other Credit Extensions under any or all of the Credit Agreement and the
other Loan Documents, (ii) charge interest on any or all of the Obligations at
the Default Rate, (iii) commence any legal or other action to collect any or all
of the Obligations from Borrowers, any other Loan Party, any Collateral and/or
Other Collateral, (iv) foreclose or otherwise realize on any or all of the
Collateral and Other Collateral, and/or appropriate, setoff or apply to the
payment of any or all of the Obligations, any or all of the Collateral and Other
Collateral, and (v) take any other enforcement action or otherwise exercise any
or all rights and remedies provided for by any or all of the Credit Agreement,
any other Loan Documents and/or applicable law, all of which rights and remedies
are fully reserved by the Lender Parties.

 

5



--------------------------------------------------------------------------------

(c) Any agreement by the Lender Parties to extend the Forbearance Period, if
any, must be set forth in writing and signed by a duly authorized signatory of
each of Agent and the Required Lenders.

(d) Each Borrower and each other Loan Party acknowledges that the Lender Parties
have not made any assurances concerning any possibility of an extension of the
Forbearance Period or any other forbearance.

(e) The parties hereto agree that the running of all statutes of limitation or
doctrine of laches applicable to all claims or causes of action that any Lender
Party may be entitled to take or bring in order to enforce its rights and
remedies against Borrowers or any other Loan Party is, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period.

(f) Each Borrower and each other Loan Party acknowledges and agrees that Agent
and each other Lender Party are entering into this Agreement and agreeing to the
provisions herein in reliance upon, and as consideration for, among other
things, the general releases and indemnities contained in Section 5 hereof and
the other covenants, agreements, representations and warranties of Borrowers and
the other Loan Parties hereunder.

SECTION 4. Supplemental Terms, Conditions and Covenants During Forbearance
Period.

The parties hereto hereby agree to comply with the following terms, conditions
and covenants at all times from and after the Forbearance Effective Date, in
each case notwithstanding any provision to the contrary set forth in this
Agreement, the Credit Agreement or any other Loan Document:

(a) Agent Access.

(i) Without limiting the Lender Parties’ rights under the Credit Agreement and
the other Loan Documents, Borrowers and the other Loan Parties hereby agree to:
(A) give Agent and its Representatives reasonable access during normal business
hours to the offices, properties, officers, employees, accountants, auditors,
counsel and other representatives, books and records of Borrowers and the other
Loan Parties, (B) furnish to Agent and its Representatives such financial,
operating and property related data and other information as such persons
reasonably request, and (C) instruct Borrowers’ and any other Loan Party’s
employees and Company Financial Advisors to cooperate reasonably with Agent and
its Representatives in respect of the aforementioned clauses (A) and (B)).

(ii) Each Borrower and each other Loan Party irrevocably authorizes, and shall
cause, any financial advisors, consultants or investment bankers which are
representing any or all of the Loan Parties, including, without limitation,
Miller Buckfire & Co., LLC (collectively, the “Company Financial Advisors”), to:
(A) disclose fully and promptly to Agent and its Representatives all material
developments in connection with the efforts of Borrowers and Company Financial
Advisors to consummate a Restructuring and/or a Refinancing, (B) regularly
consult with, and respond to the inquiries of the Lender Parties and their
respective Representatives concerning any and all matters relating to the
affairs, finances and businesses of Borrowers or any other Loan Party, the
assets and Equity Interests of Borrowers or any other Loan Party, any aspect of
a Restructuring and/or Company Financial Advisors’ activities related thereto
(including, without limitation, communications outside the presence of any
Representatives of Borrowers or any other Loan Party), and (C) provide Agent,
Lenders and their respective Representatives copies of all non-confidential
reports, analyses, materials (including, without limitation, any and all
non-confidential memoranda or other work product provided by

 

6



--------------------------------------------------------------------------------

Company Financial Advisors to any or all of Borrowers, any other Loan Party,
Lender Parties and their respective Representatives).

(b) Field Audits; Appraisals. Agent may engage one or more field auditors and/or
appraisers, including, without limitation, the Agent Financial Advisor and any
other Representatives, to review each Loan Party’s accounts and bank accounts
and all other assets. If Agent elects to engage such field auditor(s) and/or
appraiser(s), Borrowers and the other Loan Parties shall fully cooperate with
Agent’s field auditor(s) and/or appraiser(s) and promptly provide access and all
information and materials requested by such auditor(s) and/or appraiser(s) and
take all other action reasonably requested by the auditor(s) and/or appraiser(s)
to enable them to complete their audit and/or appraisal, as applicable.

(c) Financial Advisor to Agent: Each Loan Party hereby confirms its consent to
the engagement by Latham & Watkins LLP of Macquarie Group Limited as the
professional financial advisory firm to the Lender Parties (the “Agent Financial
Advisor”), pursuant to an Engagement Letter to be dated on or about the date
hereof (as may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Engagement Letter”), by and among Latham &
Watkins LLP and Agent Financial Advisor, to, among other things, advise and
assist Agent, Agent’s counsel, and each other Lender Party with their on-going
assessment of Borrowers’ financial performance and their ability to repay the
Obligations (such assistance to include, without limitation, (i) a review by
such Agent Financial Advisor of all accounts receivable and accounts payable of
Borrowers and the other Loan Parties, all existing contracts of Borrowers and
other Loan Parties and all contracts of Borrowers and other Loan Parties
currently under negotiation (and the projected effects on Borrowers’ future
profitability), and (ii) monthly (or more frequently if Agent deems it
appropriate) reviews and inspections by such Agent Financial Advisor of
Borrowers’ operations and the items outlined in clause (i) above). Agent and
Lenders may elect to maintain the confidentiality of any conclusions reached or
reports prepared by such Agent Financial Advisor and may also provide that the
Agent Financial Advisor’s conclusions shall be covered by the attorney
work-product privilege. Borrowers confirm and agree that they shall reimburse
Agent on demand for any and all reasonable fees and expenses of such Agent
Financial Advisor.

(d) Institution of Default Rate: Without in any way limiting the rights and
remedies of any Lender Party set forth in this Agreement or any other Loan
Document, at any time while any Forbearance Default is continuing, excluding any
Specified Default continuing before or during the Forbearance Period, Agent may
charge interest on the Obligations at the Default Rate without further notice or
demand. The requirement that Borrowers pay interest at the Default Rate shall be
an additional right and remedy available to Agent and the other Lender Parties
and shall not act as an election of remedies or waiver of any other right or
remedy available to Agent or any other Lender Party pursuant to this Agreement,
the Credit Agreement, any other Loan Document or applicable law.

(e) No Obligation to Make Loans: Borrowers and each other Loan Party
acknowledges and agrees that (i) at all times prior to the satisfaction (or
waiver by the Agent in its sole discretion) of the conditions precedent in
Section 19 and the occurrence of the Credit Extension Effective Date, and
(ii) at all times following the occurrence of any Forbearance Default or any
other expiration or termination of the Forbearance Period, no Lender Party shall
have any obligation whatsoever to make any additional Loans or other Credit
Extensions, extend any additional credit or otherwise make any further financial
accommodations to Borrowers or any other Loan Party under the Credit Agreement,
the other Loan Documents or otherwise.

(f) General Cooperation from Loan Parties’ Board and Advisors: The Borrowers and
each other Loan Party shall, and shall cause their respective officers,
directors, employees and advisors, including, without limitation, Company
Financial Advisors, to cooperate fully with Agent in furnishing information as
and when reasonably requested by Agent, any other Lender Party, Agent Financial
Advisor and/or any

 

7



--------------------------------------------------------------------------------

other Representative regarding the Collateral, Other Collateral or Borrowers’ or
any other Loan Party’s financial affairs, finances, financial condition,
business and operations. Borrowers and each other Loan Party authorizes Agent,
Agent Financial Advisor and any other Representative to meet and/or have
discussions with any of their officers, directors, employees and advisors,
including, without limitation, Company Financial Advisors, from time to time as
reasonably requested by Agent to discuss any matters regarding the Collateral,
Other Collateral or Borrowers’ or any other Loan Party’s financial affairs,
finances, financial condition, business and operations, and shall direct and
authorize all such persons and entities to fully disclose to Agent, Agent
Financial Advisor or any other Representative all information reasonably
requested by Agent, Agent Financial Advisor or any other Representative
regarding the foregoing. Borrowers and the other Loan Parties each waives and
releases any such officer, director, employee and advisor, including, without
limitation, Company Financial Advisor, from the operation and provisions of any
confidentiality agreement with Borrowers or other Loan Party, as the case may
be, such that such person or entity is not prohibited from providing any of the
foregoing information to Agent, any other Lender Party, Agent Financial Advisor,
or any other Representative.

(g) Prohibition Against Voluntary Repayment of Other Indebtedness: Each Borrower
and each other Loan Party agrees that it shall not, nor shall it permit any
Subsidiary to, voluntarily prepay, redeem or repurchase any principal of, or
interest or other amounts owing with respect to, any Indebtedness other than the
Obligations during the Forbearance Period.

SECTION 5. General Release; Indemnity.

(a) In consideration of, among other things, Agent’s and Signing Lenders’
execution and delivery of this Agreement, each Borrower and the other Loan
Parties, on behalf of itself and its agents, representatives, officers,
directors, advisors, employees, subsidiaries, affiliates, successors and assigns
(collectively, “Releasors”), hereby forever agrees and covenants not to sue or
prosecute against any Releasee (as hereinafter defined) and hereby forever
waives, releases and discharges, to the fullest extent permitted by law, each
Releasee (as hereinafter defined) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”),
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all of the Lender Parties in any
capacity and their respective affiliates, subsidiaries, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the Forbearance Effective Date,
that relate to, arise out of or otherwise are in connection with: (i) any or all
of the Loan Documents or transactions contemplated thereby or any actions or
omissions in connection therewith, (ii) any aspect of the dealings or
relationships between or among Borrowers and the other Loan Parties, on the one
hand, and any or all of the Lender Parties, on the other hand, relating to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof, or (iii) any aspect of the dealings or relationships between or
among any or all of the Sponsors, on the one hand, and the Lender Parties, on
the other hand, but only to the extent such dealings or relationships relate to
any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof. To the extent any Lender Party makes any Loans, Credit
Extensions or other financial accommodations after the date hereof, the receipt
by Borrower or any other Loan Party of such Loans or other financial

 

8



--------------------------------------------------------------------------------

accommodations shall constitute a ratification, adoption, and confirmation by
such party of the foregoing general release of all Claims against the Releasees
which are based in whole or in part on facts, whether or not now known or
unknown, existing on or prior to the date of receipt of any such Loans or other
financial accommodations. In entering into this Agreement, each Borrower and
each other Loan Party consulted with, and has been represented by, legal counsel
and expressly disclaims any reliance on any representations, acts or omissions
by any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section shall survive the termination or
expiration of the Forbearance Period, this Agreement, the Credit Agreement, the
other Loan Documents and payment in full of the Obligations.

(b) Each Borrower and each other Loan Party hereby agrees that it shall be
jointly and severally obligated to indemnify and hold the Releasees harmless
with respect to any and all liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by the Releasees, or any of them, whether direct,
indirect or consequential, as a result of or arising from or relating to any
proceeding by, or on behalf of any Person, including, without limitation, the
respective officers, directors, agents, trustees, creditors, partners or
shareholders of Borrowers, any other Loan Party, or any of their respective
Subsidiaries, whether threatened or initiated, in respect of any claim for legal
or equitable remedy under any statue, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of the Credit Agreement, the other
Loan Documents, this Agreement or any other document executed and/or delivered
in connection herewith; provided, that neither Borrowers nor any other Loan
Party shall have any obligation to indemnify or hold harmless any Releasee
hereunder with respect to liabilities to the extent they result from the gross
negligence or willful misconduct of that Releasee as finally determined by a
court of competent jurisdiction. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, Borrowers and the other Loan
Parties each agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law. The foregoing
indemnity shall survive the termination or expiration of the Forbearance Period,
this Agreement, the Credit Agreement, the other Loan Documents and the payment
in full of the Obligations.

(c) Each Borrower and each other Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrowers or any other Loan Party pursuant to Section 5(a) hereof.
If either Borrower, any other Loan Party or any of their respective successors,
assigns or other legal representatives violates the foregoing covenant,
Borrowers and the other Loan Parties, each for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

SECTION 6. Representations, Warranties and Covenants of Borrowers and Other Loan
Parties. To induce Agent and Signing Lenders to execute and deliver this
Agreement, each of Borrowers and other Loan Parties represents, warrants and
covenants that:

(a) The execution, delivery and performance by Borrowers and the other Loan
Parties of this Agreement and all documents and instruments delivered in
connection herewith and the Credit Agreement and all other Loan Documents have
been duly authorized by such Loan Parties’ respective Boards of Directors, and
this Agreement and all documents and instruments delivered in connection
herewith and the Credit Agreement and all other Loan Documents are legal, valid
and binding obligations of such Loan Parties enforceable against such Loan
Parties in accordance with their respective terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general

 

9



--------------------------------------------------------------------------------

principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);

(b) Except with respect to the Specified Defaults, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents is
true and correct on and as of the date hereof as if made on the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Agreement and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrowers’ or any other
Loan Party’s corporate charter, bylaws, operating agreement, or other governing
documents, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Borrowers or any other Loan Party
is a party or by which Borrowers or any other Loan Party or any of their
respective property is bound;

(d) As of the date hereof, except for the Current Default, no Default or Event
of Default has occurred or is continuing under this Agreement, the Credit
Agreement or any other Loan Document;

(e) The Lender Parties’ security interests in the Collateral and Other
Collateral continue to be valid, binding, and enforceable first-priority
security interests which secure the Obligations, in each case in accordance with
the Credit Agreement and each other Loan Document, subject only to the Permitted
Liens, no tax or judgment liens are currently of record against Borrowers or any
other Loan Party, and all Equity Interests owned by Borrowers and each other
Loan Party that are required to be pledged pursuant to the Security Documents
have been pledged to the applicable Collateral Representative for the benefit of
the Lender Parties in accordance with each applicable Security Document;

(f) Except with respect to the Specified Defaults, any misrepresentation of
Borrowers or any other Loan Party, or any failure of any such party to comply
with the covenants, conditions and agreements contained in this Agreement, the
Credit Agreement, any other Loan Document or in any other agreement, document or
instrument at any time executed and/or delivered by Borrowers or any other Loan
Party with, to or in favor of any Lender Party shall constitute an immediate
Event of Default hereunder, under the Credit Agreement and the other Loan
Documents;

(g) The recitals to this Agreement are true and correct;

(h) The consolidating financial statements delivered pursuant to Section 18(f)
have been prepared in accordance with United States GAAP (subject to normal
year-end adjustments and the absence of footnotes) and present fairly and
accurately the financial condition and results of operations and cash flows of
Borrowers and their Subsidiaries on a consolidating basis as of the dates and
for the periods to which they relate.

(i) No later than the date that is one Business Day after the date of receipt by
Borrowers of a final execution copy of the Engagement Letter from Agent, each
Borrower agrees to deliver to Agent a duly executed acknowledgement signature
page to the Engagement Letter signed by each such Borrower;

(j) Promptly (and, in any event, within five Business Days) after the
Forbearance Effective Date, MagnaChip S.A. and each Guarantor (other than Korean
Opco) agree to deliver to Agent evidence of the

 

10



--------------------------------------------------------------------------------

corporate actions taken by such Guarantor and MagnaChip S.A. to ratify and
reaffirm the execution, delivery and performance of its obligations under this
Agreement and, as applicable, all other agreements and documents executed in
connection herewith, in form and substance acceptable to Agent;

(k) No later than the date that is five Business Days after the Credit Extension
Effective Date, each applicable Loan Party agrees to complete the actions set
forth on Schedule II attached hereto required of such Loan Party in a manner
satisfactory to Agent and deliver to Agent confirmation thereof by any of
Company Financial Advisor, Borrowers, Agent Financial Advisor or any other
Representative, as applicable, which confirmation shall be in form and substance
satisfactory to Agent; and

(l) The Borrowers agree to deliver to Agent written notice promptly upon (and,
in any event, within one Business Day of) the occurrence of any Forbearance
Default.

SECTION 7. Voluntary Turnover of Collateral. In the event any Termination Event
occurs, Borrowers and the other Loan Parties agree, upon the request of Agent,
to promptly turn over to Agent (or any other appropriate third party, including,
without limitation, the Collateral Trustee, in accordance with the Loan
Documents (each, a “Collateral Representative”)) possession of all Collateral
and Other Collateral and to cooperate fully with Agent and its Representatives
and each Collateral Representative in obtaining such possession. Borrowers and
the other Loan Parties agree that Agent has no adequate remedy at law regarding
the agreement in this Section and may specifically enforce such agreement by
injunctive relief, and that such parties will not contest any such injunctive
relief sought by Agent.

SECTION 8. Ratification of Liability. Each Borrower and each other Loan Party,
as debtor, grantor, pledgor, guarantor, assignor, or in other similar capacities
in which such Loan Parties grant liens or security interests in their properties
or otherwise act as accommodation parties or guarantors, as the case may be,
under the Loan Documents, hereby ratifies and reaffirms all of its payment and
performance obligations and obligations to indemnify, contingent or otherwise,
under each of such Loan Documents to which such Loan Party is a party, and each
such Loan Party hereby ratifies and reaffirms its grant of liens on or security
interests in its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations under or with respect to the Credit
Agreement and each other Loan Document, and confirms and agrees that such liens
and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Agreement, the Credit Agreement or any
other Loan Document. Each Borrower and each other Loan Party further agrees and
reaffirms that the Loan Documents to which it is a party now apply to all
Obligations as defined in the Credit Agreement, (including, without limitation,
all additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement or any other Loan
Document). Each such Loan Party (i) further acknowledges receipt of a copy of
this Agreement and all other agreements, documents, and instruments executed
and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same, and (iii) agrees and acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and confirmed.
Except as expressly provided herein, the execution of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender Party, nor
constitute a waiver of any provision of any of the Loan Documents nor constitute
a novation of any of the Obligations under the Credit Agreement or the other
Loan Documents.

SECTION 9. Reference to and Effect Upon the Credit Agreement.

(a) All terms, conditions, covenants, representations and warranties contained
in the Credit Agreement and the other Loan Documents, and all rights of the
Lender Parties and all of the Obligations, shall remain in full force and
effect. Each of Borrowers and the other Loan Parties hereby confirms that the
Credit Agreement and the other Loan Documents are in full force and effect and
that neither

 

11



--------------------------------------------------------------------------------

Borrowers nor any other Loan Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
Obligations, the Credit Agreement or any other Loan Document.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) create any
obligation to make any further Loans or other Credit Extensions or to continue
to defer any enforcement action after the occurrence of any Default or Event of
Default (including, without limitation, any Forbearance Default) other than the
Specified Defaults, (ii) constitute a consent or waiver of any past, present or
future violations of any provisions of the Credit Agreement or any other Loan
Documents, (iii) amend, modify or operate as a waiver of any provision of the
Credit Agreement or any other Loan Documents or any right, power or remedy of
any Lender Party, (iv) constitute a consent to any merger or other transaction
or to any sale, restructuring or refinancing transaction, (v) constitute a
course of dealing or other basis for altering any Obligations or any other
contract or instrument. Except as expressly set forth herein, each Lender Party
reserves all of its rights, powers, and remedies under the Credit Agreement, the
other Loan Documents and applicable law. All of the provisions of the Credit
Agreement and the other Loan Documents, including, without limitation, the time
of the essence provisions, are hereby reiterated, and if ever waived, are hereby
reinstated.

(c) From and after the Forbearance Effective Date, the term “Loan Documents” in
the Credit Agreement and the other Loan Documents shall include, without
limitation, this Agreement and any agreements, instruments and other documents
executed and/or delivered in connection herewith.

(d) No Lender Party has waived, is by this Agreement waiving, and has no
intention of waiving (regardless of any delay in exercising such rights and
remedies), any Default or Event of Default (including, without limitation, the
Specified Defaults) which may be continuing on the date hereof or any Event of
Default which may occur after the date hereof (whether the same or similar to
the Specified Defaults or otherwise), and no Lender Party has agreed to forbear
with respect to any of its rights or remedies concerning any Events of Default
(other than, during the Forbearance Period, the Specified Defaults solely to the
extent expressly set forth herein), which may have occurred or are continuing as
of the date hereof, or which may occur after the date hereof.

(e) Each Borrower and each other Loan Party agrees and acknowledges that the
Lender Parties’ agreement to forbear from exercising certain of their
default-related rights and remedies with respect to the Specified Defaults
during the Forbearance Period does not in any manner whatsoever limit any Lender
Party’s right to insist upon strict compliance by Borrowers and the other Loan
Parties with the Credit Agreement, this Agreement or any other Loan Document
during the Forbearance Period, except as expressly set forth herein.

(f) This Agreement (and the provisions contained herein) shall not be deemed or
construed to be (i) a satisfaction, reinstatement, novation or release of the
Credit Agreement or any other Loan Document or (ii) a consent to any Refinancing
or Restructuring.

SECTION 10. Costs And Expenses. In addition to (to the extent not otherwise
provided in the Credit Agreement), and not in lieu of, the terms of the Credit
Agreement and the other Loan Documents relating to the reimbursement of Lender
Party fees and expenses, Borrowers shall reimburse Agent and the other Lender
Parties, as the case may be, promptly on demand for all fees, costs, charges and
expenses, including the fees, costs, charges and expenses of any Representative
of Agent and other expenses, incurred in connection with this Agreement and the
other agreements and documents executed and/or delivered in connection herewith.
In addition, all fees, costs, charges, expenses and other amounts payable under
Section 10.03 of the Credit Agreement shall be due on demand.

 

12



--------------------------------------------------------------------------------

SECTION 11. Governing Law; Consent to Jurisdiction and Venue. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO SUCH JURISDICTION’S CONFLICTS OF LAWS
PRINCIPLES. EACH BORROWER AND EACH LOAN PARTY CONSENTS AND AGREES THAT THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN ANY OR ALL OF THE LOAN PARTIES AND THE LENDER
PARTIES PERTAINING TO THIS AGREEMENT OR ANY MATTER ARISING OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT; PROVIDED, THAT THE PARTIES HERETO ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE STATE OF NEW YORK AND PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE ANY LENDER PARTY FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL, OTHER COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
LENDER PARTY. EACH BORROWER AND EACH OTHER LOAN PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED ON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS, AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH BORROWER AND EACH OTHER LOAN PARTY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OR SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWERS OR SUCH OTHER LOAN
PARTY AT THE ADDRESS SET FORTH IN SECTION 10.01 OF THE CREDIT AGREEMENT. THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH LOAN PARTY’S
ACTUAL RECEIPT THEREOF OR THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE U.S.
MAIL, PROPER POSTAGE PRE-PAID.

SECTION 12. Construction This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Agreement or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Agreement and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of one or more Lender
Parties or their respective employees, counsel, or agents in the Credit
Agreement or any other Loan Documents, such action shall be deemed to be
exercisable by such Lender Parties or such other Person in its sole and absolute
discretion and according to standards established in its sole and absolute
discretion. Without limiting the generality of the foregoing, “option” and
“discretion” shall be implied by the use of the words “if” and “may.”

 

13



--------------------------------------------------------------------------------

SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Agreement.

SECTION 14. Time of Essence. Time is of the essence in the performance of each
of the obligations of Borrowers and the other Loan Parties hereunder and with
respect to all conditions to be satisfied by such parties.

SECTION 15. Further Assurances. Each Borrower and each other Loan Party agrees
to, and to cause any other Loan Party to, take all further actions and execute
all further documents as Agent may, and at the request of the Required Lenders
shall, from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed and delivered
in connection herewith.

SECTION 16. Section Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.

SECTION 17. Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.

SECTION 18. Agreement Effectiveness. This Agreement shall become effective at
the time (the “Forbearance Effective Date”) that all of the following conditions
precedent have been met (or waived) as determined by Agent in its sole
discretion:

(a) Agreement. Agent shall have received duly executed signature pages to this
Agreement signed by Agent, Required Lenders, Borrowers and the other Loan
Parties.

(b) Due Authorization. MagnaChip Finance and Korean Opco each shall have
delivered to Agent (i) evidence of their corporate authority to execute, deliver
and perform their respective obligations under this Agreement and, as
applicable, all other agreements and documents executed in connection herewith,
and (ii) such other documents and instruments as Agent may require, all of the
foregoing of which shall be in form and substance acceptable to Agent.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default or event which with notice, the passage of time or both would constitute
a Forbearance Default and/or an Event of Default, other than the Specified
Defaults, shall exist on the date hereof or on the Forbearance Effective Date.

(d) Other Corporate Proceedings. All corporate proceedings taken in connection
with the transactions contemplated by this Agreement and all documents,
instruments, and other legal matters incident thereto shall be satisfactory to
Agent.

(e) Forbearance Fee; Fees and Expenses. Agent shall have received (i) from the
Borrowers a non-refundable (as of the date first written above) forbearance fee
payable to the Lenders in the amount of 0.25% of the aggregate amount of the
Lenders’ aggregate Commitments (such fee to be allocated by Agent among the
Lenders based on their respective Pro Rata Percentages as of such date) and (ii)

 

14



--------------------------------------------------------------------------------

payment of all fees and expenses (including, without limitation, the invoiced
legal fees and expenses of Latham & Watkins LLP, special counsel to the Agent,
the fees and expenses of Agent Financial Advisor, and the invoiced fees and
expenses of any local counsel, foreign counsel and any other Representative)
outstanding as of the Forbearance Effective Date.

(f) Consolidating Financial Statements. Agent shall have received the
consolidating balance sheets and related statements of income, stockholders
equity and cash flows showing the financial condition of Borrowers and their
Subsidiaries on a consolidating basis as of and for the nine month period ended
September 26, 2008, certified by the chief financial officer of Borrowers.

SECTION 19. Credit Extension Effectiveness. The obligation of each Lender and
Issuing Bank to make any Credit Extension on or after the Forbearance Effective
Date shall be subject to the prior satisfaction (or waiver, as determined by
Agent in its sole discretion) of each of the following conditions precedent (the
time of such satisfaction, the “Credit Extension Effective Date”):

(a) Representations and Warranties. The representations and warranties contained
herein shall be true and correct both before and after giving effect to such
Credit Extension, and no Forbearance Default, Default, Event of Default or event
which with notice, the passage of time or both would constitute a Forbearance
Default and/or an Event of Default, other than the Specified Defaults, shall
exist on the Credit Extension Effective Date.

(b) Perfection of Liens. All actions necessary to perfect the Collateral Agent’s
and each other Collateral Representative’s security interest in the Collateral
(to the extent required by the Credit Agreement and each other Loan Document)
shall have been performed and the Agent shall have received evidence thereof
satisfactory to it in its sole discretion. In addition to the foregoing, the
actions set forth on Schedule I attached hereto shall have been completed in a
manner satisfactory to Agent and Agent shall have received confirmation thereof
from any of Company Financial Advisor, Borrowers, Agent Financial Advisor or any
other Representative, as applicable, which confirmation shall be in form and
substance satisfactory to Agent.

(c) Group Perfection Certificate. Agent shall have received the Group Perfection
Certificate, executed and delivered by a duly authorized officer of each Loan
Party, together with a certification by each such officer that the information
set forth in such Group Perfection Certificate is true and complete on and as of
the Credit Extension Effective Date.

(d) Credit Agreement Conditions. Compliance with (and satisfaction of each of
the conditions set forth in) Sections 4.02(a) and (d) of the Credit Agreement.

SECTION 20. Waivers by Borrowers and other Loan Parties.

(a) Waiver of Jury Trial Right And Other Matters. EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY WAIVES (i) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR THE OTHER COLLATERAL; (ii) PRESENTMENT, DEMAND
AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY,
RELEASE WITH RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL
PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY ANY LENDER PARTY ON WHICH EITHER BORROWER OR ANY
OTHER LOAN PARTY MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS
WHATEVER SUCH

 

15



--------------------------------------------------------------------------------

LENDER PARTY MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO TAKING POSSESSION OR
CONTROL OF THE COLLATERAL, THE OTHER COLLATERAL OR ANY BOND OR SECURITY WHICH
MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY LENDER PARTY TO EXERCISE
ANY OF THEIR RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE; (v) ANY RIGHT BORROWERS OR ANY OTHER LOAN PARTY MAY
HAVE UPON PAYMENT IN FULL OF THE OBLIGATIONS TO REQUIRE ANY LENDER PARTY TO
TERMINATE ITS SECURITY INTEREST IN THE COLLATERAL, OTHER COLLATERAL OR IN ANY
OTHER PROPERTY OF BORROWERS OR ANY OTHER LOAN PARTY UNTIL TERMINATION OF THE
CREDIT AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE EXECUTION BY BORROWERS,
AND BY ANY PERSON WHO PROVIDES FUNDS TO BORROWERS WHICH ARE USED IN WHOLE OR IN
PART TO SATISFY THE OBLIGATIONS, OF AN AGREEMENT INDEMNIFYING ANY OR ALL OF THE
LENDER PARTIES FROM ANY LOSS OR DAMAGE ANY SUCH PARTY MAY INCUR AS THE RESULT OF
DISHONORED CHECKS OR OTHER ITEMS OF PAYMENT RECEIVED BY SUCH LENDER PARTY FROM
BORROWERS, OR ANY ACCOUNT DEBTOR AND APPLIED TO THE OBLIGATIONS AND RELEASING
AND INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN SECTION 5 OF THIS
AGREEMENT, THE RELEASEES FROM ALL CLAIMS ARISING ON OR BEFORE THE DATE OF SUCH
TERMINATION STATEMENT; AND (vi) NOTICE OF ACCEPTANCE HEREOF, AND EACH BORROWER
AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO AGENT’S AND SIGNING LENDER’S ENTERING INTO THIS AGREEMENT AND THAT
SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS IN THEIR FUTURE DEALINGS
WITH BORROWERS AND THE OTHER LOAN PARTIES. BORROWERS AND THE OTHER LOAN PARTIES
EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS
LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 21. Assignments; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Borrowers, the other Loan Parties, the
Lender Parties and their respective successors and assigns; provided, that
neither Borrower nor any other Loan Party shall be entitled to delegate any of
its duties hereunder and shall not assign any of its rights or remedies set
forth in this Agreement without the prior written consent of Agent in its sole
discretion. No Person other than the parties hereto, and in the case of
Section 5 hereof, the Releasees, shall have any rights hereunder or be entitled
to rely on this Agreement and all third-party beneficiary rights (other than the
rights of the Releasees under Section 5 hereof) are hereby expressly disclaimed.

SECTION 22. Final Agreement. This Agreement, the Credit Agreement, the other
Loan Documents, and the other written agreements, instruments, and documents
entered into in connection therewith (collectively, the “Borrowers/Lender
Documents”) set forth in full the terms of agreement between the parties hereto
and thereto and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties, superseding all other
discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrowers/Lender Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought (provided that
the Loan Documents may be amended as provided in Section 10.02 of the Credit
Agreement). Any waiver of any condition in, or breach of, any of the foregoing
in a particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. Agent’s or any Lender’s
exercise or failure to exercise any

 

16



--------------------------------------------------------------------------------

rights or remedies under any of the foregoing in a particular instance shall not
operate as a waiver of its right to exercise the same or different rights and
remedies in any other instances. There are no oral agreements among the parties
hereto.

[Signature pages to follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A, a company

organized under the laws of Luxembourg,

as Borrower

    

MAGNACHIP SEMICONDUCTOR LLC, a

Delaware limited liability company,

as Holdings

By:   

/s/    John McFarland

     By:  

/s/    R. Krakauer

Name:    John McFarland      Name:   R. Krakauer Title:    Director      Title:
 

MAGNACHIP SEMICONDUCTOR FINANCE

COMPANY, a Delaware limited liability company,

as Borrower

       By:   

/s/    R. Krakauer

       Name:    R. Krakauer        Title:          

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR, INC., a

Delaware corporation,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR SA HOLDINGS LLC, a Delaware limited liability company,

as Subsidiary Guarantor

By:  

/s/    R. Krakauer

    By:  

/s/    R. Krakauer

Name:   R. Krakauer     Name:   R. Krakauer Title:       Title:  

MAGNACHIP SEMICONDUCTOR LIMITED, a company incorporated in England and Wales
with

registered number 05232381,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR, INC., a

company organized under the laws of Japan,

as Subsidiary Guarantor

By:  

/s/    R.Krakauer

    By:  

/s/    R. Krakauer

Name:   R. Krakauer     Name:   R. Krakauer Title:       Title:  

MAGNACHIP SEMICONDUCTOR, LTD., a

company organized under the laws of Taiwan,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR B.V.,

a company organized under the laws of Netherlands,

as Subsidiary Guarantor

By:  

/s/    R.Krakauer

    By:  

/s/    R. Krakauer

Name:   R. Krakauer     Name:   R. Krakauer Title:       Title:  

MAGNACHIP SEMICONDUCTOR HOLDING COMPANY LIMITED, a company organized under the
laws of British Virgin Islands,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR, LTD., a

company organized under the laws of Korea,

as Subsidiary Guarantor

By:  

/s/    John McFarland

    By:  

/s/    R. Krakauer

Name:   John McFarland     Name:   R.Krakauer Title:   Director     Title:  

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR LIMITED, a company organized under the laws of Hong
Kong, as Subsidiary Guarantor By:  

/s/    R. Krakauer

Name:   R. Krakauer Title:  

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Agent

By:  

/s/    Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/    Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/    Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/    Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,

as a Lender

By:  

/s/    William A. Austin

Name:   William A. Austin Title:   Executive Director

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:  

/s/    Carl Cho

Name:   Carl Cho Title:   Vice President

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:  

/s/    Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President By:  

/s/    Erin Morrisey

Name:   Erin Morrisey Title:   Vice President

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK,

as a Lender

By:  

/s/    Il-Won Joo

Name:   Il-Won Joo Title:   Senior Relationship Manager

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT A (Specified Defaults)

 

I. Current Default

 

  1. The Event of Default pursuant to Section 8.01(d) of the Credit Agreement,
as a result of the Borrowers’ failure to meet the Minimum Consolidated EBITDA
covenant set forth in Section 6.10(e) of the Credit Agreement for the period
ending October 31, 2008.

 

II. Anticipated Default

 

  1. The Event of Default pursuant to Section 8.01(d) of the Credit Agreement,
as a result of the Borrowers’ failure to meet the Minimum Consolidated EBITDA
covenant set forth in Section 6.10(e) of the Credit Agreement for the period
ending November 30, 2008.

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B (Group Perfection Certificate)

FORM OF GROUP PERFECTION CERTIFICATE

This Perfection Certificate is dated as of November [    ], 2008 and delivered
pursuant to that certain Forbearance Agreement to Credit Agreement dated as of
November [    ], 2008 (the “Forbearance Agreement”) by and among by and among
MAGNACHIP SEMICONDUCTOR S.A., a société anonyme, organized and existing under
the laws of the Grand Duchy of Luxembourg, having its registered office at 10,
rue de Vianden, L-2680 Luxembourg, Grand Duchy of Luxembourg, registered with
the Luxembourg Register of commerce and companies under the number B 97,483
(“MagnaChip S.A.”), MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware
corporation (“MagnaChip Finance” and collectively with MagnaChip S.A.,
“Borrowers”), MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited liability company
(“Holdings”), the Subsidiary Guarantors listed on the signature pages thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Forbearance Agreement) (together with the
Borrowers and Holdings, the “Loan Parties”), the financial institutions party
thereto as Lenders under the Credit Agreement (collectively, the “Lenders”), and
UBS AG, STAMFORD BRANCH (the “Agent”), as Administrative Agent and Collateral
Agent.

The undersigned hereby certify to Agent, the Collateral Agent and each other
Secured Party as follows, and that, as of the Forbearance Effective Date and the
date hereof, there have been no changes in the information described in the
Perfection Certificate delivered on the Closing Date, as supplemented by the
Perfection Certificate delivered on April 28, 2005, and by the Perfection
Certificate Supplement delivered on May 26, 2005, by the Perfection Certificate
Supplement delivered on April 3, 2006, and by the Perfection Certificate
Supplement delivered on December 29, 2006 (collectively, the “Prior Perfection
Certificate”), other than as follows:

a. Each of (i) MagnaChip Semiconductor Limited, a company incorporated in
England and Wales with registered number 05232381, (ii) MagnaChip Semiconductor
Ltd., a Japan company, (iii) MagnaChip Semiconductor Ltd., a Hong Kong company,
(iv) MagnaChip Semiconductor Ltd., a Taiwan company, (v) MagnaChip
Semiconductor, Inc., a Delaware company, and (vi) [list each sales subsidiary]
continues to only operate as a sales subsidiary, and does not own any assets
outside its jurisdiction or any other jurisdiction other than those
jurisdictions identified on Schedule A hereto and where all registrations or
filings have already been made to perfect the Liens created, or purported to be
created, by the Security Documents and except as identified on Schedule A hereto
owns no other assets other than those identified in the Prior Perfection
Certificate.

b. Each of [list each holding company] continues to only operate as a holding
company, and does not own any assets other than the Equity Interests, notes or
other instruments currently pledged pursuant to the Security Documents.

c. Korean Opco (i) owns only the equipment and owns and leases only the Real
Property listed on Schedule B hereto, which Schedule B includes the addresses
where all such equipment and Real Property are located, including the names and
addresses of all persons or entities other than Korean Opco where all such
equipment is located, (ii) has not acquired any Intellectual Property except for
that which has been listed on Schedule C hereto or otherwise effectively made
subject to a Lien in favor of the Collateral Agent or Collateral Trustee, as
applicable, (iii) does not own any assets outside Korea except in those
jurisdictions listed on

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule D hereto or previously identified to the Collateral Agent or Collateral
Trustee, as applicable and where all registrations or filings have already been
made to perfect the Liens created, or purported to be created, by the Security
Documents, (iv) owns only the inventory listed on Schedule E hereto, which
Schedule E includes the addresses, including the names and addresses of all
persons or entities other than Korean Opco, such as lessees, consignees,
warehousemen or purchasers of chattel paper, where all such inventory is
located, and (v) owns only the account receivables with the account debtors set
forth on Schedule F hereto, which Schedule F includes the names and addresses of
each such account debtor.

d. Except as listed on Schedule E hereto, no Loan Party nor any of its
Subsidiaries has changed its name, corporate form or location of its chief
executive office since the Closing Date.

e. Except as listed on Schedule F hereto, no Loan Party nor any of its
Subsidiaries has received notification of (or has any other reason to believe in
the existence of) any Lien with respect to their property (including any tax
liens) in favor of any other Person other than the Collateral Agent or the
Collateral Trustee, as applicable.

f. Except as listed on Schedule 11 hereto, (a) attached as Schedule 11 to the
Prior Perfection Certificate is a true and correct list of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests and (b) Schedule 11 to the Prior Perfection Certificate set
forth each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made.

g. Except as listed on Schedule 12 hereto, attached as Schedule 12 to the Prior
Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by each Loan Party as of the Forbearance Effective Date,
including all intercompany notes.

h. Except as listed on Schedule 16 hereto, attached as Schedule 16 to the Prior
Perfection Certificate is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the UCC)
maintained by each Loan Party, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account.

i. The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) on and as of the date hereof (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

[The remainder of this page has been intentionally left blank]

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Group Perfection Certificate as
of this      day of [                    ] [    ], 200[  ].

 

[COMPANY] By:  

 

Name:  

]

Title:  

The undersigned does hereby certify that [                            ] is the
duly elected, qualified and acting                      of the Company, that the
signature of [                            ] appearing above is [his] [her] true
and genuine signature and that the foregoing instrument has been signed by the
                     of the Company.

 

By:  

 

Name:  

 

Title:  

 

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Korean Law Collateral Requirements (Credit Extension Effective Date)

Actions to be taken by Korean Opco in respect of Section 19(b) of this
Agreement:

I. Accounts Receivables under the Accounts Receivable Assignment Agreement

 

(1) Provide an updated list of all current accounts receivables containing the
following details:

 

  (i) the name of each obligor;

 

  (ii) the postal address and other contact details of each obligor;

 

  (iii) the details of the underlying contract/agreement (including any
amendments thereto) giving rise to the relevant accounts receivables (i.e., name
of such contract/agreement and execution date thereof); and

 

  (iv) the original amount of the relevant accounts receivables and the current
outstanding balance of such amount.

 

(2) Execute a supplemental agreement (in the form attached as Annex I hereto and
otherwise in form and substance satisfactory to Agent) in respect of any
additional accounts receivables arising after the date of execution of the
Accounts Receivable Assignment Agreement (to the extent not already done) and
deliver a notice of assignment (in the form attached as Annex II hereto and
otherwise in form and substance satisfactory to Agent) to each obligor for the
purpose of perfection of the relevant accounts receivables under the Accounts
Receivable Assignment Agreement.

II. Equipment under the Yangdo-Dambo Agreement (Equipment)

 

(1) Provide an updated list of (i) all equipment (Schedule 1 of the Yangdo-Dambo
Agreement (Equipment)) and (ii) equipment locations (Schedule 2 of the
Yangdo-Dambo Agreement (Equipment)).

 

(2) Prepare for and complete the postage of the notice (in the form of (i) a
“sticker” for individual equipment or (ii) a “plaque” for each equipment
location, and in either case, in form and substance satisfactory to the Agent)
to let third parties take notice of the fact that the possession/ownership of
the equipment vest with the Collateral Trustee (as assignee).

III. Factory Kun-Mortgage under the Factory Kun-Mortgage Agreement

 

(1) Confirm if there are any properties acquired after the date of execution of
the Factory Kun-Mortgage Agreement and to the extent that there are such
additionally acquired properties, execute a supplemental agreement in respect of
(to the extent not already done).

 

(2) In conjunction with (1) above, confirm that the requisite perfection
measures have been duly taken pursuant to the terms of the Factory Kun-Mortgage
Agreement (i.e., registration of the first-priority factory kun-mortgage with
the relevant real estate registry office of Korea).

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IV. Inventory under the Yangdo-Dambo Agreement (Inventory)

 

(1) Execute the Yangdo-Dambo Agreement (Inventory) with the Collateral Trustee
(as assignee) in form and substance satisfactory to Agent.

 

(2) In conjunction with (1) immediately above, provide a list of all inventory
locations (to be attached as a schedule to the Yangdo-Dambo Agreement
(Inventory)).

 

(3) Prepare for and complete postage of the notice (in the form of a “sticker”
for each inventory location, followed promptly thereafter with a “plaque”) to
let third parties take notice of the fact that the possession/ownership of the
inventory vest with the Collateral Trustee (as assignee).

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule II

Korean Law Collateral Requirements (After Forbearance Effective Date)

Actions to be taken by Korean Opco in respect of Section 6(k) of this Agreement:

I. Insurance under the Insurance Assignment Agreement

 

(1) Confirm if there are any additional insurance policies entered into after
the date of execution of the Insurance Assignment Agreement and to the extent
that there are such additional insurance policies, execute a supplemental
agreement in respect thereof (to the extent not already done).

 

(2) In conjunction with (1) above, confirm that requisite perfection measures
have been duly taken pursuant to the terms of the Insurance Assignment Agreement
(i.e., the delivery of a notice of assignment to each insurer and receipt of (or
making commercially reasonable efforts for receipt thereof) a letter of
undertaking).

II. Account Pledge under the Accounts Kun-Pledge Agreement

 

(1) Confirm if there are any additional accounts that have been opened after the
date of execution of the Accounts Kun-Pledge Agreement and to the extent that
there are such additional accounts, execute a supplemental/amendment agreement
in respect thereof (to the extent not already done).

 

(2) In conjunction with (1) above, confirm that the requisite perfection
measures have been duly taken pursuant to the terms of the Accounts Kun-Pledge
Agreement (i.e., the delivery of a notice of pledge to each account bank and the
receipt of a letter of acknowledgment and consent from each account bank).

III. Intellectual Property under the Intellectual Property Kun-Pledge Agreement

 

(1) Confirm if there are any additionally intellectual property acquired after
the date of execution of the Intellectual Property Kun-Pledge Agreement and to
the extent that there are such additionally acquired intellectual property,
execute a supplemental/amendment agreement in respect thereof (to the extent not
already done).

 

(2) In conjunction with (1) above, confirm that the requisite perfection
measures have been duly taken pursuant to the terms of the Intellectual Property
Kun-Pledge Agreement (i.e., registration of such additional IP with the relevant
authority (i.e., Korea Intellectual Property Office)).

 

(3) Confirm the current status of the existing (registered) intellectual
property (in particular, whether all of the existing intellectual property which
were provided as security under the Intellectual Property Kun-Pledge Agreement
remain duly registered).

IV. Unit Kun-Pledge under the Unit Kun-Pledge Agreement

 

(1) Confirm whether any additional units have been issued after the date of
execution of the Unit Kun-Pledge Agreement.

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

(2) To the extent that any additional units have been issued, confirm that all
necessary measures under the Unit Kun-Pledge Agreement are taken including
(i) the registration of the newly issued units on the official register and
(ii) the relevant perfection measures (i.e., the recordation of the name of the
pledgee in all newly issued unit certificates and the recordation of the name
and address of the pledgee in the unitholders’ registry).

V. Contractual Rights under the Security Assignment Agreement

 

(1) Confirm if there are any additional agreements executed after the date of
execution of the Security Assignment Agreement and to the extent that there are
any such additional agreements, execute a supplemental agreement in respect
thereof (to the extent not already done).

 

(2) In conjunction with (1) above, confirm that the requisite perfection
measures under the Security Assignment Agreement have been duly taken (i.e.,
(i) the delivery of a notice of assignment to each obligor, (ii) (if required
under the relevant assigned agreement) receipt of an acknowledgment and consent,
and (iii) (in respect of a lease right) provisional registration (gadeungki in
Korean) of the lease right in favor of the Collateral Trustee (as assignee) with
the relevant real estate registry office and payment of any applicable taxes and
fees required).

VI. Further actions required

In respect of the actions to be taken by Korean Opco in respect of
(i) Section 19(b) of this Agreement and (ii) Section 6(k) of this Agreement,
take such other actions or execute such other agreements, instruments, notices
or documents (in form and substance satisfactory to Agent) which are either
(i) incidental to any of the actions listed in Schedules I and II of this
Agreement or (ii) necessary or desirable to ensure that the proper
establishment/perfection of the Collateral.

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Annex I

[FORM OF] SUPPLEMENTAL AGREEMENT

[*], 2008

1. We make reference to an accounts receivable assignment agreement (the
“Agreement”) dated as of December 23, 2004 entered into by and among MagnaChip
Semiconductor, Ltd. as assignor (the “Assignor”) and U.S. Bank National
Association as assignee (the “Assignee”, which term shall include its successors
in title, permitted assigns and permitted transferees).

2. Words and expressions defined or referred to in the Agreement shall, unless
otherwise defined herein or the context requires, have the same meaning when
used herein.

3. Pursuant to Section 9 of the Agreement, and in order to secure the Secured
Obligations, the Assignor hereby assigns and agrees to assign to the Assignee
all of its rights, titles and interests under or in connection with the
agreements listed in Appendix 1 attached hereto (the “Additional Agreement(s)”).

4. By execution of this Supplemental Agreement, it shall be deemed that this
Supplemental Agreement constitutes a part of the Assigned Agreements under the
Agreement and that this Supplemental Agreement, taken together with the
Agreement, shall constitute single and integrated agreement.

5. The Assignor shall, promptly, upon execution and delivery of this
Supplemental Agreement, execute and deliver the notice of assignment
substantially in the form of Exhibit A to the Agreement.

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be duly executed as of the day and year first above written.

ASSIGNOR

 

MAGNACHIP SEMICONDUCTOR, LTD. By  

 

Name:   Title:  

ASSIGNEE

 

U.S. BANK NATIONAL ASSOCIATION By  

 

Name:   Title:  

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[To be confirmed by Korean Opco]

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Annex II

[FORM OF] NOTICE OF ASSIGNMENT

[DATE]

 

To: [Name of obligor]

     [address]

 

     Re: Accounts Receivable Assignment Agreement

We, MagnaChip Semiconductor, Ltd. (the “Assignor”), do hereby give notice that
we have assigned by way of security to U.S. Bank National Association (the
“Assignee”, which expressions shall include its respective successors in title,
permitted assigns and permitted transferees) pursuant to the terms and
conditions provided in a certain accounts receivable assignment agreement
entered into by and among the Assignor and the Assignee dated as of December 23,
2004 (the “Accounts Receivable Assignment Agreement”), all of our rights,
titles, claims, interests and benefits whatsoever of the Assignor under or in
connection with the agreements listed in Schedule I of the Accounts Receivable
Assignment Agreement (the “Assigned Agreements”) or any sum which is now or may
at anytime hereinafter become due and payable to the Assignor pursuant to the
terms of the Assigned Agreements.

The Assignee has agreed that, until such time as the Assignee may give notice to
you to the effect that the security constituted by the Accounts Receivable
Assignment Agreement has become enforceable (an “Enforcement Notice”), we may,
subject to the terms of the Accounts Receivable Assignment Agreement, continue
to exercise all of our rights, powers and remedies under or in respect of such
Assigned Agreements. With effect from the giving of an Enforcement Notice by the
Assignee, the Assignee shall be entitled to exercise (to the exclusion of us)
any and all of our rights, powers and remedies under the Assigned Agreement,
unless and until you are notified otherwise by the Assignee.

[Upon the Assignee giving you the Enforcement Notice, please make all payments
payable by you under the Assigned Agreements to the designated account as
specified below:

[Name of Accountholder: [MagnaChip Semiconductor, Ltd.]/[U.S. Bank National
Association]

[Account Number: [***]]

[Account Bank: [***]]

 

MAGNACHIP SEMICONDUCTOR, LTD. By:  

 

Name:   Title :  

(fixed date stamp)

Signature Page to Tenth Amendment to Credit Agreement